                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSE NOE NUNEZ MARTINEZ,                     :   CIVIL ACTION NO. 1:18-CV-1073
                                             :
                    Petitioner               :   (Chief Judge Conner)
                                             :
             v.                              :
                                             :
CLAIR DOLL,                                  :
                                             :
                    Respondent               :

                                        ORDER

      AND NOW, this 15th day of October, 2018, upon consideration of the

petition (Doc. 1) for writ of habeas corpus filed pursuant to 28 U.S.C. § 2241 by

petitioner Jose Noe Nuñez Martinez (“Nuñez Martinez”), a detainee currently held

in custody of Immigration and Customs Enforcement, alleging that he has been

detained for an unreasonably long period of time and requesting immediate release

on bond or a bond hearing, and further upon consideration of the report (Doc. 22)

of Magistrate Judge William I. Arbuckle, recommending the court grant Nuñez

Martinez’s petition in view of the Third Circuit Court of Appeals’ recent decision in

Guerrero-Sanchez v. Warden, __ F.3d __, 2018 WL 4608970 (3d Cir. Sept. 26, 2018),

and it appearing that no party has objected to the report, see FED. R. CIV. P. 72(b)(2),

and that the government has expressly waived the opportunity to do so, (Doc. 23),

and the court noting that failure of a party to timely object to a magistrate judge’s

conclusions “may result in forfeiture of de novo review at the district court level,”

Nara v. Frank, 488 F.3d 187, 194 (3d Cir. 2007) (citing Henderson v. Carlson, 812

F.2d 874, 878-79 (3d Cir. 1987)), but that, as a matter of good practice, a district court
should “afford some level of review to dispositive legal issues raised by the report,”

Henderson, 812 F.2d 878; see also Taylor v. Comm’r of Soc. Sec., 83 F. Supp. 3d 625,

626 (M.D. Pa. 2015) (citing Univac Dental Co. v. Dentsply Int’l, Inc., 702 F. Supp. 2d

465, 469 (M.D. Pa. 2010)), in order to “satisfy itself that there is no clear error on the

face of the record,” FED. R. CIV. P. 72(b) advisory committee notes, and, following an

independent review of the record, the court in agreement with Judge Arbuckle’s

recommendation, and concluding that there is no clear error on the face of the

record, it is hereby ORDERED that:

       1.     The report (Doc. 22) of Magistrate Judge Arbuckle is ADOPTED.

       2.     Nuñez Martinez’s petition (Doc. 1) for writ of habeas corpus is
              GRANTED insofar as Nuñez Martinez requests an individualized bond
              hearing.

       3.     The government shall provide an individualized bond hearing to Nuñez
              Martinez by no later than October 31, 2018, which is consistent with
              Judge Arbuckle’s verbal order of October 10, 2018, that the hearing be
              held within 21 days in accordance with the dictates of the Third Circuit
              Court of Appeals as set forth in Guerrero-Sanchez.

       4.     In the event the government intends to hold the bond hearing before
              October 31, 2018, the government must provide Nuñez Martinez and his
              counsel with notice of the date on which the hearing is scheduled to be
              held no less than five days before the anticipated hearing date.

       5.     At the bond hearing, the Immigration Judge must make an
              individualized inquiry into whether detention is still necessary to
              fulfill the purposes of ensuring that Nuñez Martinez attends removal
              proceedings and that his release will not pose danger to the community.
              At the hearing, the government bears the burden of presenting clear
              and convincing evidence and proving that continued detention is
              necessary.




                                            2
6.   The parties shall report to the court the outcome of the individualized
     bond hearing within seven days after the immigration judge’s decision.

7.   The Clerk of Court is directed to CLOSE this case.

8.   If the immigration judge fails to convene an individualized bond
     hearing within the deadline established by this order, the court will
     reopen this case and conduct its own individualized bond hearing
     under the standards governing bail in habeas corpus proceedings.



                               /S/ CHRISTOPHER C. CONNER
                               Christopher C. Conner, Chief Judge
                               United States District Court
                               Middle District of Pennsylvania
